Slip Op. 06-72


                  UNITED STATES COURT OF INTERNATIONAL TRADE
                       BEFORE: GREGORY W. CARMAN, JUDGE



  FORMER EMPLOYEES OF MERRILL
  CORPORATION,

                                  Plaintiffs,

  v.                                                        Court No. 03-00662
  THE UNITED STATES DEPARTMENT
  OF LABOR,

                                  Defendant.




                                                ORDER

       Upon consideration of Plaintiff’s letter dated April 14, 2006, advising the Court of a
change in Department of Labor policy, it is hereby

        ORDERED that this case is remanded to the Department of Labor to determine what, if
any, affect its decision in Lands’ End, A Subsidiary of Sears Roebuck and Company, Business
Outfitters CAD Operations, Dodgeville, Wisconsin (“Lands’ End”), 71 Fed. Reg. 18357 (Dep’t
Labor Apr. 11, 2006) (notice of revised remand determination) has on Plaintiffs’ claim for Trade
Adjustment Assistance certification; and it is further

       ORDERED that the Department of Labor will specifically determine whether Plaintiffs
produce an “intangible article” as contemplated in Lands’ End (see also, Former Employees of
Elec. Data Sys. Corp. v. United States Sec’y of Labor, Slip Op. 06-53, 2006 Ct. Intl. Trade
LEXIS 50 (CIT Apr. 17, 2006); and it is further

       ORDERED that if the Department of Labor determines that Plaintiffs do not produce an
“intangible article” as contemplated in Lands’ End the Department of Labor will provide the
Court with a thorough and reasoned explanation for its denial; and it is further

          ORDERED that the remand results shall be filed no later than July 17, 2006; and it is
further
        ORDERED that Plaintiffs may file papers with the Court indicating whether they are
satisfied or dissatisfied with the remand results no later than August 7, 2006; and it is further

       ORDERED that Defendant may respond to Plaintiffs’ comments no later than August
21, 2006.

SO ORDERED.

           The Clerk of the Court is directed to forward copies of this Order to counsel for the
parties.



                                                        /s/     Gregory W. Carman
                                                        Gregory W. Carman
                                                        Judge



Dated: May 17, 2006.
       New York, New York